Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 13-19 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AU et al. 2016/0219627.
Claims 1 and 25:
AU et al. discloses an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (AU et al.; Fig. 9; [0116]) and a method for wireless communications at a user equipment (UE), comprising:
receiving configuration information for autonomous uplink transmissions (grant free uplink) to a base station, the configuration information indicating initial resources for an initial uplink transmission slot and retransmission resources for a set of transmission slots subsequent to the initial uplink transmission slot (Mapping rules may be defined in 
the RULL-UEs to the RULL-CTUs in a regrouped pattern for each of the redundant 
transmissions; AU et al. [0076], the BS 102 receives the initial transmissions from the RULL-UEs  in a first TTI and receives the redundant transmissions from the RULL-UEs in subsequent TTIs; [0077]), wherein time resources within slots of the set of transmission slots are configured differently (AU et al.; Fig. 5; Fig. 6);
transmitting a first autonomous uplink transmission via the initial uplink resources (AU et al.; [0075]-[0077], See TTI1 in the example on Fig. 5; [0089]); and
retransmitting the first autonomous uplink transmission via at least first retransmission resources in a first slot (TTI2) of the set of transmission slots (set of TTI2 and TTI3; Fig. 5; [0089]).
	Claims 13 and 28:
AU et al. discloses an apparatus for wireless communications at a base station,
comprising: a processor, memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor (AU et al.; Fig. 9; [0116]) and a method for wireless communications at a base station, comprising:
transmitting configuration information to at least a first user equipment (UE) and a second UE to configure the first UE and the second UE for autonomous uplink transmissions (grant free uplink), the configuration information indicating initial resources for an initial uplink transmission slot and retransmission resources for a set of 
receiving a first autonomous uplink transmission from the first UE via the initial uplink resources (AU et al.; [0075]-[0077], See TTI1 in the example on Fig. 5; [0089]); and
receiving at least a first retransmission of the first autonomous uplink transmission from the first UE via at least first retransmission resources in a first slot of the set of transmission slots (set of TTI2 and TTI3; Fig. 5; [0089]).
Claims 2, 18, 27, and 30:
AU et al. discloses the retransmission resources are configured in a first subset of slots (slots assigned to each UE respectively) that are distributed in a non-uniform pattern (the time selective and UE selective redundancy schemes are utilized together, the predetermined TTI pattern of the time selective redundancy scheme may be applied to a particular RULL-UE determined under the UE selective redundancy scheme; [0103]; [0107]; AU et al.; Fig. 5; Fig. 7) within the set of transmission slots (TTI2, TTI3), 
Claims 3 and 19:
AU et al. discloses the retransmission resources are non-overlapping with one or more configured uplink channels or downlink channels (CTU access regions 202-208 are defined.  Each CTU access region 202-208 occupies a predefined number of resource blocks (RBs) of the available bandwidth.  The CTU access region 202, for example, occupies four resource blocks RB1-RB4; AU et al.; Fig. 2; [0057]).
Claims 4, 15, 26 and 29:
AU et al. discloses the retransmitting further comprises: retransmitting the first autonomous uplink transmission via second retransmission resources in a second slot (TTI3) of the set of transmission slots (set of TTI2 and TTI3; Fig. 5; [0089]), wherein the first retransmission resources and the second retransmission resources occupy different time resources (different TTIs) within the respective first slot and second slot.
Claims 7 and 16:
AU et al. discloses the retransmitting further comprises: retransmitting the first autonomous uplink transmission via second retransmission resources in a second slot of the first subset of slots that is non-contiguous with the first slot (transmission only during even/odd-numbered TTIs following the initial transmission based on ID; AU et al. [0101]- [0107]).
Claims 8 and 17:
AU et al. discloses the first subset of slots are configured in every Mth slot (every second slot (during even numbered TTIs) following the initial transmission based on ID; 
Claim 14:
AU et al. discloses configuring the first UE with a first set of retransmission resources and the second UE with a second set of retransmission resources, wherein at least a portion of the first set of retransmission resources are non-overlapping in time with the second set of retransmission resources (AU et al.; Fig. 7; [0101]-[0108]).

Claims 1, 10, 12, 13 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. 2019/0230691.
Claim 1:
Cao et al. discloses a method for wireless communications at a user equipment (UE), comprising:
receiving configuration information for autonomous uplink transmissions to a base station (the grant-free resource configuration of the UE with respect to multiple HARQ processes; [0128]; Cao et al.), the configuration information indicating initial resources for an initial uplink transmission slot and retransmission resources for a set of transmission slots subsequent to the initial uplink transmission slot, wherein time resources within slots of the set of transmission slots are configured differently (Cao et al; [0130]);
transmitting a first autonomous uplink transmission via the initial uplink resources; and 

Claim 13:
Cao et al. discloses a method for wireless communications at a base station, comprising: transmitting configuration information to at least a first user equipment (UE) and a second UE to configure the first UE and the second UE for autonomous uplink transmissions (the grant-free resource configuration of multiple UEs with respect to multiple HARQ processes; Cao et al.; [0089]; [0128]), the configuration information indicating initial resources for an initial uplink transmission slot and retransmission resources for a set of transmission slots subsequent to the initial uplink transmission slot, wherein time resources within slots of the set of transmission slots are configured differently (Cao et al; [0130]);
receiving a first autonomous uplink transmission from the first UE via the initial uplink resources; and
receiving at least a first retransmission of the first autonomous uplink transmission from the first UE via at least first retransmission resources in a first slot of the set of transmission slots (Cao et al; [0193]).
Claims 10 and 23:
Cao et al. discloses receiving an early termination indication from the base station; and discontinuing retransmitting the first autonomous uplink transmission, based at least in part on the early termination indication (Cao et al; [0193]).
Claim 12:
.
Allowable Subject Matter
Claims 5, 6, 9, 11, 20-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416